1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT
9                                CENTRAL DISTRICT OF CALIFORNIA
10                                        EASTERN DIVISION
11

12   RICARDO ROCHA,                             )   No. ED CV 16-1802-AB (PLA)
                                                )
13                        Plaintiff,            )   ORDER ACCEPTING MAGISTRATE
                                                )   JUDGE’S REPORT AND
14                  v.                          )   RECOMMENDATION
                                                )
15   ORRY MARCIANO, et al.,                     )
                                                )
16                        Defendants.           )
                                                )
17

18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Fourth Amended Complaint, all
19   the records and files herein, and the Magistrate Judge’s Report and Recommendation. The Court
20   accepts the recommendations of the Magistrate Judge.
21         ACCORDINGLY, IT IS ORDERED:
22         1.     The Report and Recommendation is accepted.
23         2.     Judgment shall be entered consistent with this Order.
24         3.     The clerk shall serve this Order and the Judgment on all counsel or parties of record.
25

26   DATED: September 4, 2019                            ___________________________________
                                                            HONORABLE ANDRÉ BIROTTE, JR.
27
                                                            UNITED STATES DISTRICT JUDGE
28
